Plaintiff’s allegations, presumed to be true for the purposes of this motion to dismiss, that defendant-appellant unethically counseled a university student to file a sexual harassment claim that appellant knew to be false and that had a direct bearing on the university’s decision to terminate plaintiff’s employment wrongfully (Matter of Starishevsky v Hofstra Univ., 161 Misc 2d 137), that appellant created a hostile atmosphere by divulging confidential harassment proceedings to a newspaper reporter for publication, and that appellant was motivated by a personal vendetta against plaintiff, are sufficient to show that appellant acted solely with disinterested malevolence in seeing plaintiff fired (Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314, 333). They are accompanied by a particularized claim of special damages in the form of identifiable lost wages and benefits and are sufficient to state a cause of action for prima facie tort (supra, at 332). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.